DETAILED ACTION
This Office Action is in response to the Amendment filed on 22 March 2022.
Claims 26-27, 30-37 and 40-45 are presented for examination.
Claims 26-27, 30-33, 35-37, 40-43 and 45 are amended.
Claims 28-29 and 38-39 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the amended limitations of claim(s) 26 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 41 is objected to because of the following informalities:  
Claim 41, line 2 appears to have a typo after “… the WTRU using occurs…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 26, 34, 36 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyoshi et al (US 2009/0279452 A1), hereinafter Akiyoshi, in view of Liebsch et al (WO 2013/060488 A1), hereinafter Liebsch

Regarding Claim 26, Akiyoshi discloses a first anchor node in communication with a wireless communication network (see Figure 3, step S204 and page 2, paragraph 15; a first anchor node/(anchor node 932) in communication with a wireless communication network/network as shown in Figure 3), the first anchor node (see Figure 3 and page 2, paragraph 15; the first anchor node/(anchor node 932) comprising:
a processor (see Figure 3 and page 2, paragraph 15; a processor/anchor node 932 contains a processor), the processor configured at least to: 
send a first message to a second anchor node (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; send/transmits a first message/(context transfer request) to a second anchor node/anchor router 931), wherein the first message indicates a request to transfer an Internet Protocol (IP) address from the second anchor node (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; wherein the first message/(context transfer request) indicates a request/(context transfer request) to transfer/transfer an Internet Protocol (IP) address/(IP address) from the second anchor node/anchor router 931), and wherein the IP address used by the second anchor node to communicate with a wireless transmit/receive unit (WTRU) (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; and wherein the IP address/(IP address) used by the second anchor node/(anchor router 931) to communicate with a wireless transmit/receive unit (WTRU)/mobile terminal 61); 
receive a second message from the second anchor node (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; receive/received a second message/(context transfer reply message) from the second anchor node/(anchor node 931), wherein the second message indicates a response that confirms that the second anchor node has transferred the IP address (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; wherein the second message/(context transfer reply message) indicates a response/(context transfer reply message) that confirms/(context transfer reply message is the confirmation) that the second anchor node/(anchor node 931) has transferred/transfer the IP address/IP address).
Although Akiyoshi discloses a first anchor node in communication with a wireless communication network as set forth above,
Akiyoshi does not explicitly disclose “send a third message to a network, wherein the third message indicates that the IP address transferred from the second anchor node is associated with the first anchor node” or “send a fourth message to the WTRU using the IP address with the WTRU”.
However, Liebsch discloses a first anchor node in communication with a wireless communication network, the first node comprising:
receive a second message from the second anchor node (see Figure 4, step 412 and paragraph 47; receive/transferred a second message/(IP address/prefix A1::1) from the second anchor node/mobility anchor (MA) 1 306), wherein the second message indicates a response that confirms that the second anchor node has transferred the IP address (see Figure 4, step 412 and paragraph 47; wherein the second message/(IP address/prefix A1::1) indicates a response/(Establish UE context 412) that confirms that the second anchor node/(mobility anchor (MA) 1 306) has transferred/transferred the IP address/IP address/prefix A1::1);
send a third message to a network (see Figure 4, step 416 and paragraph 49; send/(provided to) a third message/(UE context 416) to a network/IR NAT 310), wherein the third message indicates that the IP address transferred from the second anchor node is associated with the first anchor node (see Figure 4, step 416 and paragraph 49; wherein the third message/(UE context 416) indicates that the IP address/(IP address) transferred/(provided to) from the second anchor node/(mobility anchor (MA) 1 306) is associated with the first anchor node/mobility anchor (MA) 2 308); and 
send a fourth message to the WTRU using the IP address with the WTRU (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; send/towards a fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/(dest IP A:1::1) with the WTRU/UE 304).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “send a third message to a network, wherein the third message indicates that the IP address transferred from the second anchor node is associated with the first anchor node” or “send a fourth message to the WTRU using the IP address with the WTRU” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Regarding Claim 34, Although Akiyoshi discloses the first anchor node as set forth above,
Akiyoshi does not explicitly disclose “wherein the processor is further configured to at least one of: detect one or more IP packets directed to the IP address, or forward the one or more IP packets directed to the IP address to the WTRU”.
However, Liebsch discloses the first anchor node, wherein the processor is further configured to at least one of: 
forward the one or more IP packets directed to the IP address to the WTRU (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; forward/routing the one or more IP packets /(data packets) directed to the IP address/(dest IP A:1::1) to the WTRU/UE 304).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to at least one of: detect one or more IP packets directed to the IP address, or forward the one or more IP packets directed to the IP address to the WTRU” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Regarding Claim 36, Akiyoshi discloses a method performed by a first anchor node in communication with a wireless communication network, the method comprising:
sending a first message to a second anchor node (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; sending/transmits a first message/(context transfer request) to a second anchor node/anchor router 931), wherein the first message indicates a request to transfer an Internet Protocol (IP) address from the second anchor node (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; wherein the first message/(context transfer request) indicates a request/(context transfer request) to transfer/transfer an Internet Protocol (IP) address/(IP address) from the second anchor node/anchor router 931), and wherein the IP address used by the second anchor node to communicate with a wireless transmit/receive unit (WTRU) (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; and wherein the IP address/(IP address) used by the second anchor node/(anchor router 931) to communicate with a wireless transmit/receive unit (WTRU)/mobile terminal 61); 
receiving a second message from the second anchor node (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; receiving/received a second message/(context transfer reply message) from the second anchor node/(anchor node 931), wherein the second message indicates a response that confirms that the second anchor node has transferred the IP address (see Figure 3, step S204 and page 1, paragraph 6 and pages 2-3, paragraphs 17-18; wherein the second message/(context transfer reply message) indicates a response/(context transfer reply message) that confirms/(context transfer reply message is the confirmation) that the second anchor node/(anchor node 931) has transferred/transfer the IP address/IP address).
Although Akiyoshi discloses a method performed by a first anchor node in communication with a wireless communication network as set forth above,
Akiyoshi does not explicitly disclose “sending a third message to a network, wherein the third message indicates that the IP address transferred from the second anchor node is associated with the first anchor node” or “sending a fourth message to the WTRU using the IP address with the WTRU”.
However, Liebsch discloses a method performed by a first anchor node in communication with a wireless communication network, the method comprising:
receiving a second message from the second anchor node (see Figure 4, step 412 and paragraph 47; receiving/transferred a second message/(IP address/prefix A1::1) from the second anchor node/mobility anchor (MA) 1 306), wherein the second message indicates a response that confirms that the second anchor node has transferred the IP address (see Figure 4, step 412 and paragraph 47; wherein the second message/(IP address/prefix A1::1) indicates a response/(Establish UE context 412) that confirms that the second anchor node/(mobility anchor (MA) 1 306) has transferred/transferred the IP address/IP address/prefix A1::1);
sending a third message to a network (see Figure 4, step 416 and paragraph 49; sending/(provided to) a third message/(UE context 416) to a network/IR NAT 310), wherein the third message indicates that the IP address transferred from the second anchor node is associated with the first anchor node (see Figure 4, step 416 and paragraph 49; wherein the third message/(UE context 416) indicates that the IP address/(IP address) transferred/(provided to) from the second anchor node/(mobility anchor (MA) 1 306) is associated with the first anchor node/mobility anchor (MA) 2 308); and 
sending a fourth message to the WTRU using the IP address with the WTRU (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; sending/towards a fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/(dest IP A:1::1) with the WTRU/UE 304).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending a third message to a network, wherein the third message indicates that the IP address transferred from the second anchor node is associated with the first anchor node” or “sending a fourth message to the WTRU using the IP address with the WTRU” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Regarding Claim 44, Although Akiyoshi discloses the method as set forth above,
Akiyoshi does not explicitly disclose “further comprising at least one of: detecting one or more IP packets directed to the IP address, or forwarding the one or more IP packets directed to the IP address to the WTRU”.
However, Liebsch discloses the method, further comprising at least one of: 
forward the one or more IP packets directed to the IP address to the WTRU (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; forward/routing the one or more IP packets /(data packets) directed to the IP address/(dest IP A:1::1) to the WTRU/UE 304).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising at least one of: detecting one or more IP packets directed to the IP address, or forwarding the one or more IP packets directed to the IP address to the WTRU” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).

Claims 27 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyosh in view of Liebsch and further in view of Chen et al (US 2008/0008179 A1), hereinafter Chen.

Regarding Claim 27, Although Akiyoshi discloses the first anchor node as set forth above,
Akiyoshi does not explicitly disclose “wherein the processor is further configured to send the fourth message to the WTRU”.
However, Liebsch discloses the first anchor node, wherein the processor is further configured to send the fourth message to the WTRU (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; wherein the processor/(MA 2 308 contains a processor) is further configured to send/provide the fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/UE 304).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to send the fourth message to the WTRU” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Although the combination of Akiyoshi and Liebsch discloses sending the fourth message to the WTRU,
The combination of Akiyoshi and Liebsch does not explicitly disclose “if a geographic distance between the first anchor node and the second anchor node is within a predetermined threshold”.
However, Chen discloses the first anchor node,
if a geographic distance between the first anchor node and the second anchor node is within a predetermined threshold (see Figures 2-3 and page 3, paragraphs 40-41; if a geographic/geographic distance/distance between the first anchor node/(routers 204, 206 and 208) and the second node/(network device 202) is within a predetermined threshold/one hop).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “if a geographic distance between the first anchor node and the second anchor node is within a predetermined threshold” as taught by Chen in the combined system of Akiyoshi and Liebsch to provide a way to facilitate geolocation determination and tracking for network devices on a communication network (see page 1, paragraph 6 of Chen).
Regarding Claim 37, Although Akiyoshi discloses the method as set forth above,
Akiyoshi does not explicitly disclose “wherein sending the fourth message to the WTRU using the IP address”.
However, Liebsch discloses the first anchor node, wherein sending the fourth message to the WTRU using the IP address (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; wherein sending/provide the fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/IP address/prefix A1::1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein sending the fourth message to the WTRU using the IP address” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Although the combination of Akiyoshi and Liebsch discloses sending the fourth message to the WTRU,
The combination of Akiyoshi and Liebsch does not explicitly disclose “occurs if a geographic distance between the first anchor node and the second anchor node is within a predetermined threshold”.
However, Chen discloses the first anchor node,
Occurs if a geographic distance between the first anchor node and the second anchor node is within a predetermined threshold (see Figures 2-3 and page 3, paragraphs 40-41; occurs if a geographic/geographic distance/distance between the first anchor node/(routers 204, 206 and 208) and the second node/(network device 202) is within a predetermined threshold/one hop).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “occurs if a geographic distance between the first anchor node and the second anchor node is within a predetermined threshold” as taught by Chen in the combined system of Akiyoshi and Liebsch to provide a way to facilitate geolocation determination and tracking for network devices on a communication network (see page 1, paragraph 6 of Chen).

Claims 30 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyoshi in view of Liebsch, and further in view of Turanyi et al (US 2010/0315992 A1), hereinafter Turanyi.

Regarding Claim 30, Although the combination of Akiyoshi and Liebsch discloses the first anchor node as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “wherein the processor is further configured to determine that a data path between the first anchor node and the WTRU is shorter than a data path between second anchor node and the WTRU”.
However, Turanyi discloses the first anchor node,
wherein the processor is further configured to determine that a data path between the first anchor node and the WTRU is shorter than a data path between second anchor node and the WTRU (see paragraph 126; the hierarchical approach to route optimization described above allows the routing of packets in the shortest possible path between MAGs for two MNs both using PMIP as mobility management protocol).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “wherein the processor is further configured to determine that a data path between the first anchor node and the WTRU is shorter than a data path between second anchor node and the WTRU” as taught by Turanyi in the combined system of Akiyoshi and Liebsch to provide route optimization that allows the routing of packets in the shortest possible path between MAGs for two mobile nodes (see page 10, paragraph 126, lines 1-3 of Turanyi).
Regarding Claim 40, Although the combination of Akiyoshi and Liebsch discloses the method as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “wherein the method further comprises determining that a data path between the first anchor node and the WTRU is shorter than a data path between second anchor node and the WTRU”.
However, Turanyi discloses the method,
wherein the method further comprises determining that a data path between the first anchor node and the WTRU is shorter than a data path between second anchor node and the WTRU (see paragraph 126; the hierarchical approach to route optimization described above allows the routing of packets in the shortest possible path between MAGs for two MNs both using PMIP as mobility management protocol).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “wherein the method further comprises determining that a data path between the first anchor node and the WTRU is shorter than a data path between second anchor node and the WTRU” as taught by Turanyi in the combined system of Akiyoshi and Liebsch to provide rout optimization that allows the routing of packets in the shortest possible path between MAGs for two mobile nodes (see page 10, paragraph 126, lines 1-3 of Turanyi).

Claims 31 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyoshi in view of Liebsch and further in view of Su et al (US 2005/0203943 A1), hereinafter Su.

Regarding Claim 31, Although Akiyoshi discloses the first anchor node as set forth above,
Akiyoshi does not explicitly disclose “wherein the processor is further configured to send the fourth message to the WTRU using the IP address”.
However, Liebsch discloses the first anchor node, wherein the processor is further configured to send the fourth message to the WTRU using the IP address (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; wherein the processor/(MA 2 308 contains a processor) is further configured to send/provide the fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/dest IP A:1::1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to send the fourth message to the WTRU using the IP address” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Although the combination of Akiyoshi and Liebsch discloses wherein the processor is further configured to send the fourth message to the WTRU using the IP address as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “if it is determined that there is a logical relationship between the first anchor node and the second anchor node”.
However, Su discloses the first anchor node,
if it is determined that there is a logical relationship between the first anchor node and the second anchor node (see Figure 4 and page 5, paragraph 66 and page 6, paragraph 78, lines 6-8; if it is determined/determined that there is a logical/logical relationship/relationship between/between the first anchor node and the second node anchor node/nodes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “if it is determined that there is a logical relationship between the first anchor node and the second anchor node” as taught by Su in the combined system of Akiyoshi and Liebsch to provide a flexible, simple, low-cost personalized document classification method (see page 1, paragraph 6 of Su).
Regarding Claim 41, Although Akiyoshi discloses the method as set forth above,
Akiyoshi does not explicitly disclose “wherein sending the fourth message to the WTRU using”.
However, Liebsch discloses the method, wherein sending the fourth message to the WTRU using (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; wherein sending/provide the fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/dest IP A:1::1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein sending the fourth message to the WTRU using” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Although the combination of Akiyoshi and Liebsch discloses wherein sending the fourth message to the WTRU using as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “if it is determined that there is a logical relationship between the first anchor node and the second anchor node”.
However, Su discloses the method,
if it is determined that there is a logical relationship between the first anchor node and the second anchor node (see Figure 4 and page 5, paragraph 66 and page 6, paragraph 78, lines 6-8; if it is determined/determined that there is a logical/logical relationship/relationship between/between the first anchor node and the second node anchor node/nodes).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “if it is determined that there is a logical relationship between the first anchor node and the second anchor node” as taught by Su in the combined system of Akiyoshi and Liebsch to provide a flexible, simple, low-cost personalized document classification method (see page 1, paragraph 6 of Su).
Claims 33 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyoshi in view of Liebsch and further in view of Chan et al (US 2013/0176943 A1), hereinafter Chan.

Regarding claim 33, Although Akiyoshi discloses the first anchor node as set forth above,
Akiyoshi does not explicitly disclose “wherein the processor is further configured to send the fourth message to the WTRU using the IP address”.
However, Liebsch discloses the first anchor node, wherein the processor is further configured to send the fourth message to the WTRU using the IP address (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; wherein the processor/(MA 2 308 contains a processor) is further configured to send/provide the fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/dest IP A:1::1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to send the fourth message to the WTRU using the IP address” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Although the combination of Akiyoshi and Liebsch discloses wherein the processor is further configured to send the fourth message to the WTRU using the IP address as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “if it is determined that the first anchor node is associated with a first network and the second anchor node is associated with a second network”.
However, Chan discloses the first anchor node, 
if it is determined that the first anchor node is associated with a first network and the second anchor node is associated with a second network (see Figure 4a and paragraphs 40 and 52; if it is determined that the first anchor node/(distributed mobility function (DMF) 405) is associated with a first network/(home network) and the second anchor node/(DMF 409) is associated with a second network/network associated with DMF 409).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “if it is determined that the first anchor node is associated with a first network and the second anchor node is associated with a second network” as taught by Chan in the combined system of Akiyoshi and Liebsch to reduce communications overhead involved in mobility management as well as computational requirements at any one centralized management entity (see paragraph 10, lines 2-3 of Chan).
Regarding claim 43, Although Akiyoshi discloses the method as set forth above,
Akiyoshi does not explicitly disclose “wherein sending the fourth message to the WTRU using the IP address”.
However, Liebsch discloses the first anchor node, wherein sending the fourth message to the WTRU using the IP address (see Figure 4, step showing line from MA 2 308 to UE 304 and paragraph 50; wherein sending/provide the fourth message/(step showing line from MA 2 308 to UE 304) to the WTRU/(UE 304) using the IP address/dest IP A:1::1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein sending the fourth message to the WTRU using the IP address” as taught by Liebsch in the system of Akiyoshi to direct network traffic from a mobile device’s initial gateway to the device’s current gateway (see page 1, paragraph 1 of Liebsch).
Although the combination of Akiyoshi and Liebsch discloses sending the fourth message to the WTRU using the IP address as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “if it is determined that the first anchor node is associated with a first network and the second anchor node is associated with a second network”.
However, Chan discloses the method, wherein:
if it is determined that the first anchor node is associated with a first network and the second anchor node is associated with a second network (see Figure 4a and paragraphs 40 and 52; if it is determined that the first anchor node/(distributed mobility function (DMF) 405) is associated with a first network/(home network) and the second anchor node/(DMF 409) is associated with a second network/network associated with DMF 409).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include “if it is determined that the first anchor node is associated with a first network and the second anchor node is associated with a second network” as taught by Chan in the combined system of Akiyoshi and Liebsch to reduce communications overhead involved in mobility management as well as computational requirements at any one centralized management entity (see paragraph 10, lines 2-3 of Chan).

Claims 35 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyoshi in view of Liebsch and further in view of Perras et al (US WO 2012/167153 A1), hereinafter Perras.

Regarding Claim 35, Although the combination of Akiyoshi and Liebsch discloses the first anchor node as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “wherein the processor is further configured to receive a fifth message from the WTRU using the IP address, wherein the fifth message includes one or more uplink (UL) packets from the WTRU”.
However, Perras discloses the first anchor node, wherein the processor is further configured to receive a fifth message from the WTRU using the IP address (see Figure 95, step 9355 and paragraph 544; wherein the processor/(D-GW3 contains a processor) is further configured to receive/sent a fifth message/(flow_Y uplink) from the WTRU/UE1 using the IP address/3G_IP), wherein the fifth message includes one or more uplink (UL) packets from the WTRU (see Figure 95, step 9355 and paragraph 544; wherein the fifth message/(flow_Y uplink) includes one or more uplink (UL)/uplink packets/flow from the WTRU/UE1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to receive a fifth message from the WTRU using the IP address, wherein the fifth message includes one or more uplink (UL) packets from the WTRU” as taught by Perras in the combined system of Akiyoshi and Liebsch to enable increased throughput to the (UE) (see page 1, paragraph 2, line 4 of Perras).
Regarding Claim 45, Although the combination of Akiyoshi and Liebsch discloses the method as set forth above,
The combination of Akiyoshi and Liebsch does not explicitly disclose “further comprising receiving a fifth message from the WTRU using the IP address, wherein the fifth message includes one or more uplink (UL) packets from the WTRU”.
However, Perras discloses the method, further comprising receiving a fifth message from the WTRU using the IP address, wherein the fifth message includes one or more uplink (UL) packets from the WTRU (see Figure 95, step 9355 and paragraph 544; wherein the processor/(D-GW3 contains a processor) is further configured to receive/sent a fifth message/(flow_Y uplink) from the WTRU/UE1 using the IP address/3G_IP), wherein the fifth message includes one or more uplink (UL) packets from the WTRU (see Figure 95, step 9355 and paragraph 544; wherein the fifth message/(flow_Y uplink) includes one or more uplink (UL)/uplink packets/flow from the WTRU/UE1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising receiving a fifth message from the WTRU using the IP address, wherein the fifth message includes one or more uplink (UL) packets from the WTRU” as taught by Perras in the combined system of Akiyoshi and Liebsch to enable increased throughput to the (UE) (see page 1, paragraph 2, line 4 of Perras).

Allowable Subject Matter
Claims 32 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forsberg et al (US 2008/0207168 A1) discloses Fast Update Message Authentication With Key Deprivation In Mobile IP Systems.  Specifically, see Figure 3 and paragraph 66.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469